        Case 1:21-mj-00075-RMM Document 6 Filed 01/19/21 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                           :
                                                   :
       v.                                          : MAGISTRATE NO. 21-MJ-75 (RMM)
                                                   :
TIMOTHY LOUIS HALE-CUSANELLI,                      :
    Defendant.                                     :

                                   TRANSPORT ORDER

       Having considered the United States’ Motion to have the defendant Timothy Louis Hale-

Cusanelli transported from the District of New Jersey to the District of Columbia for further

proceedings on the Complaint filed against him, it is hereby ORDERED

       That the United States Marshals Service transport the defendant forthwith from the

District of New Jersey to the District of Columbia for further proceedings in this matter.




       DATE: January 19th, 2021
                                            BERYL A. HOWELL, CHIEF JUDGE
                                            UNITED STATES DISTRICT COURT
                                            FOR THE DISTRICT OF COLUMBIA




                                               1
